                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA



    Camie P.,                                                   Case No. 18-cv-1401 (ECW)

                        Plaintiff,
                                                                           ORDER
          v.

    Nancy A. Berryhill, Acting Commissioner
    of Social Security,

                        Defendant.


         This matter is before the Court on Plaintiff Camie P.’s (“Plaintiff”) Motion for

Summary Judgment (Dkt. No. 12) and Defendant Acting Commissioner of Social

Security Nancy A. Berryhill’s (“Defendant”) Motion for Summary Judgment (Dkt. No.

14). Plaintiff filed this case seeking judicial review of a final decision by Defendant

denying her application for disability insurance benefits. For the reasons stated below,

Plaintiff’s Motion is denied, and Defendant’s Cross-Motion is granted.

                                     I.    BACKGROUND

         Plaintiff filed a Title II application for disability insurance benefits on May 4,

2015, alleging disability beginning on April 24, 2015. (R. 175-88.) 1 Plaintiff claimed

she was disabled due to her hypertension, osteoarthritis, myofascial pain syndrome,

dysthymic disorder, anxiety disorder, and two hip replacements. (R. 79.) Her application



1
         The Social Security Administrative Record (“R.”) is available at Dkt. No. 8.
was denied initially and on reconsideration. (R. 107-10, 112-14.) On May 5, 2017,

Plaintiff amended her alleged disability onset date to January 13, 2017. (R. 222.)

Plaintiff requested a hearing before an administrative law judge (“ALJ”), which was held

on May 5, 2017 before ALJ Michael N. Balter. (R. 11-15.) The ALJ issued an

unfavorable decision on July 3, 2017, finding that Plaintiff was not disabled. (R. 25.)

       Following the five-step sequential evaluation process under 20 C.F.R. §

404.1520(a), 2 the ALJ first determined at step one that Plaintiff had not engaged in

substantial gainful activity since January 13, 2017. (R. 17.)

       At step two, the ALJ determined that Plaintiff had the following severe

impairments: degenerative joint disease in both knees and both hips; residuals of bilateral

total hip arthroplasties and total knee arthroplasties; and myofascial pain syndrome. (R.

18.) The ALJ also determined that Plaintiff’s “medically determinable mental

impairment of depression does not cause more than minimal limitation in the claimant’s

ability to perform basic mental work activities and is therefore nonsevere.” (R. 18.)


2
       The Eighth Circuit described this five-step process as follows:

       The Commissioner of Social Security must evaluate: (1) whether the
       claimant is presently engaged in a substantial gainful activity; (2) whether
       the claimant has a severe impairment that significantly limits the claimant’s
       physical or mental ability to perform basic work activities; (3) whether the
       claimant has an impairment that meets or equals a presumptively disabling
       impairment listed in the regulations; (4) whether the claimant has the residual
       functional capacity to perform his or her past relevant work; and (5) if the
       claimant cannot perform the past work, the burden shifts to the
       Commissioner to prove that there are other jobs in the national economy that
       the claimant can perform.

Cox v. Astrue, 495 F.3d 614, 617 (8th Cir. 2007).
                                                 2
       At the third step, the ALJ determined that Plaintiff did not have an impairment that

meets or medically equals the severity of one of the listed impairments in 20 C.F.R. part

404, subpart P, appendix 1. (R. 19.)

       At step four, after reviewing the entire record, the ALJ concluded that Plaintiff had

the following residual functional capacity (“RFC”):

       [T]o perform work sedentary work as defined in 20 CFR 404.1567(a) except
       the claimant must be allowed a 1 to 2 minute period of position change after
       30 minutes of continuous sitting,

(R. 19.)

       The ALJ concluded that based on the above RFC, Plaintiff was capable of

performing past relevant work as a substance abuse counselor. (R. 24.) Accordingly, the

ALJ deemed Plaintiff not disabled. (R. 25.)

       Plaintiff requested review of the decision. (R. 7.) The Appeals Council denied

Plaintiff’s request for review, which made the ALJ’s decision the final decision of the

Commissioner. (R. 1-3.) Plaintiff then commenced this action for judicial review.

       On June 10, 2019, Plaintiff filed an Amended Request for Relief. (Dkt. No. 17;

Dkt. No. 17-1.) In her amended request, Plaintiff notified the Court of the

Commissioner’s decision to approve her claim for disability benefits on reapplication

with an onset date of disability of July 4, 2017, the day after ALJ issued his decision.

(Id.) Plaintiff amended her request for relief and asks that any remand order issued by

the Court relate specifically to whether she is entitled to a period of disability and

disability benefits beginning on her amended alleged onset date of January 13, 2017 and

closing on July 3, 2017, the day prior to her July 4, 2017 onset of disability as found by

                                                  3
the Commissioner as part of her re-application claim. The Commissioner agrees that this

Court’s review is limited to the period between January 13, 2017, Plaintiff’s amended

alleged onset date, and July 3, 2017, the date of the ALJ’s decision. (Dkt. No. 18.)

       The Court has reviewed the entire administrative record, giving particular

attention to the facts and records cited by the parties. The Court will recount the facts of

record only to the extent they are helpful for context or necessary for resolution of the

specific issues presented in the parties’ motions.

               II.    RELEVANT MEDICAL AND WORK RECORD

       Throughout 2014 and 2015, Plaintiff had been diagnosed and treated for anxiety.

(See, e.g., R. 419-21, 426-27, 443-45, 533-34, 537.)

       On April 4, 2016, Plaintiff reported to her medical provider, Lara N. Lunde, M.D.,

that she wanted to undergo a medication “washout” and had been cutting back on

Cymbalta and Zoloft. (R. 557.) Plaintiff reported not even knowing what her mood was

because she felt like she may have been on too many medications. (Id.) Plaintiff denied

suffering from anxiety at this time. (Id.) In a subsequent visit with Dr. Lunde on July 11,

2016, it was reported that Plaintiff was doing “fairly well” and that she had taken herself

off Cymbalta and was “actually feeling a lot better.” (R. 555.) In a follow-up visit on

October 14, 2016 for depression/anxiety, Plaintiff reported that her symptoms had

remained unchanged since the previous visit. (R. 551.)

       On December 21, 2016, just prior to her amended onset date of disability, January

13, 2017, it was reported by Dr. Lunde that Plaintiff had “no significant anxiety,

depression, or panic.” (R. 549 (emphasis added).)

                                                 4
       During the hearing before the ALJ, Plaintiff testified that she had been suffering

from anxiety (R. 50), but she noted that she had been doing “better,” in part, because of

“a lot better medications.” (R. 51.) There are no medical notes in the record dealing with

anxiety (except for the note regarding medication set forth below) from the amended

onset date of disability, January 13, 2017, through the date of the ALJ’s decision.

Sometime between March and April 2017, Dr. Lunde, in response to a letter from

Plaintiff’s counsel asking her for a description of the limiting effects of her impairments

in support of Plaintiff’s application for disability benefits, opined that Plaintiff was

suffering from depression with no marked limitations to her daily activities of living, her

concentration/pace, or her social functioning. (R. 604.) Dr. Lunde made no mention of

Plaintiff suffering from anxiety in this assessment, although Plaintiff did self-report that

she was on medication for “depression, anxiety, and blood pressure.” (R. 604, 612.)

       Plaintiff worked as an addiction counselor through early January 2017 until she

underwent bilateral knee arthroplasties in January 11, 2017 for her degenerative joint

disease. (R. 20, 39-40, 220, 223, 574-75.)

                               III.    LEGAL STANDARD

       Judicial review of the Commissioner’s denial of benefits is limited to determining

whether substantial evidence on the record as a whole supports the decision, 42 U.S.C. §

405(g), or if the ALJ’s decision resulted from an error of law. Nash v. Comm’r, Soc. Sec.

Administration, 907 F.3d 1086, 1089 (8th Cir. 2018) (citing 42 U.S.C. § 405(g);

Chismarich v. Berryhill, 888 F.3d 978, 979 (8th Cir. 2018)). “‘Substantial evidence is

less than a preponderance, but enough that a reasonable mind would find it adequate to

                                                  5
support the Commissioner’s conclusions.’” Id. (quoting Travis v. Astrue, 477 F.3d 1037,

1040 (8th Cir. 2007)). The Court “considers evidence that detracts from the

Commissioner’s decision as well as evidence that supports it.” Id. “If substantial

evidence supports the Commissioner’s conclusions, this court does not reverse even if it

would reach a different conclusion, or merely because substantial evidence also supports

the contrary outcome.” Id. (citation omitted). In reviewing the record for substantial

evidence, the Court may not substitute its own judgment or findings of fact for that of the

ALJ. See Hilkemeyer v. Barnhart, 380 F.3d 441, 445 (8th Cir. 2004).

                                   IV.    DISCUSSION

A.     Parties’ Arguments

       Plaintiff argues that the “ALJ’s failure to assess [P.’s] anxiety as severe or non-

severe at step 2 is reversible error which necessitates remand.” (Dkt. No. 5 at 4.)

Plaintiff argues that a failure to properly assess an impairment as severe at step 2 is not

“harmless error.” (Id. at 5 (citing Nicola v. Astrue, 480 F.3d 885, 887 (8th Cir. 2007).)

According to Plaintiff, where courts have questioned whether an error at step two

requires remand per se, they have done so only in cases where a medically-determinable

impairment was improperly assessed as non-severe, not where—as here—an ALJ

purportedly failed to assess a medically determinable impairment. (Id. at 7.)

       The Commissioner counters that Plaintiff neither asserts that her anxiety was a

severe impairment nor challenges the ALJ’s RFC. (Dkt. No. 15 at 7, 10.) Therefore, the

Commissioner asserts that any error at step two would not have an impact on the outcome

of this case. (Id.) The Commissioner also argues that courts have repeatedly held that an

                                                  6
ALJ’s failure to find a specific impairment severe at step two is not per se reversible error

as long as the ALJ found the claimant had at least one severe impairment and proceeded

to the next step in the sequential evaluation, which occurred in this case. (Id. at 8-9.) In

addition, the Commissioner argues that the ALJ discussed Plaintiff’s anxiety in the

decision and that despite her alleged anxiety she was able to work through her 2017

surgery. (Id. at 9.)

       In her reply, Plaintiff’s main argument was that the majority of cases relied upon

by the Commissioner are factually distinguishable from the present case because the

ALJs in those cases in many instances at least found that the impairment at issue was

non-severe. (Dkt. No. 16 at 3-4.) Plaintiff also argues that there is nothing in the ALJ’s

decision indicating that her anxiety was even considered at step three of the analysis

(under the “B” criteria of the listings) or as part of the RFC analysis. (Id. at 3-4.)

B.     Analysis

       At the second step, the SSA considers “the medical severity of [a claimant’s]

impairment(s).” 20 C.F.R. § 404.1520(a)(4)(ii). It is a claimant’s burden to demonstrate

a severe medically determinable impairment at step two of the sequential evaluation, but

that burden is not difficult to meet and any doubt about whether the claimant met her

burden is resolved in favor of the claimant. See Kirby v. Astrue, 500 F.3d 705, 707 (8th

Cir. 2007) (citations omitted). An impairment is not severe if it does not significantly

limit a claimant’s physical or mental ability to do basic work activities. See id. at 707; 20

C.F.R. § 416.920(c). The severity showing “is not an onerous requirement for the



                                                  7
claimant to meet, but it is also not a toothless standard.” Kirby, 500 F.3d at 708 (cleaned

up).

       As set forth previously, the ALJ concluded that Plaintiff had severe impairments,

including degenerative joint disease in both knees and both hips; residuals of bilateral

total hip arthroplasties and total knee arthroplasties; and myofascial pain syndrome. (R.

18.) The ALJ also determined that Plaintiff’s “medically determinable mental

impairment of depression” was not severe. (R. 18.) In making his determination, related

to Plaintiff’s mental impairment the ALJ found as follows:

       The claimant’s medically determinable mental impairment of depression
       does not cause more than minimal limitation in the claimant’s ability to
       perform basic mental work activities and is therefore nonsevere.

       In making this finding, the undersigned has considered the four broad areas
       of mental functioning set out in the disability regulations for evaluating
       mental disorders and in the Listing of Impairments (20 CFR, Part 404,
       Subpart P, Appendix 1). These four areas of mental functioning are known
       as the “paragraph B” criteria.

       The evidence does not support a finding of greater than mild limitation in
       any area of basic mental functioning, including understanding, remembering,
       or applying information; interacting with others; concentrating, persisting, or
       maintaining pace; and in adapting or managing herself.

       Concerning the above, the records show some evidence of depression
       secondary to the claimant’s physical pain. However, she managed to perform
       highly skilled work despite the diagnoses and treatment. She was also
       competent in all areas of the work that she performed through January 2017
       (21E). The overall medical evidence of record also does not indicate any
       particular problems in terms of the claimant’s mentation and cognition or in
       her social comportment. In addition, she was noted just before her
       amended alleged onset date as intact from a mental standpoint, with
       notation of no history of focal neurologic symptoms, no spells, no
       memory issues, and no significant anxiety, depression, or panic (Ex. 12F,
       pg. 5). The evidence also does not reflect deterioration in the claimant’s
       mental status after the amended alleged onset date and through the date of

                                                 8
       this decision. Thus, the undersigned is satisfied that any limitations caused
       by the claimant’s depression appear to be minimal.

       Because the claimant’s medically determinable mental impairment causes no
       more than “mild” limitation in any of the functional areas, it is nonsevere (20
       CFR 404.1520a(d)(1)).

(R. 18 (emphasis added).)

       Although the ALJ discusses Plaintiff’s anxiety as part of his evaluation regarding

Plaintiff’s depression, the ALJ failed to specifically decide whether Plaintiff’s anxiety

was an impairment—non-severe or severe. The Commissioner does not dispute this fact.

As such, the Court must determine whether this error is harmless. In Nicola v. Astrue,

480 F.3d 885 (8th Cir. 2007), the plaintiff contended that she was disabled, in part, due to

borderline intellectual functioning. Id. at 886. On appeal, the claimant “assert[ed] that

the ALJ erred in failing to include her diagnosis of borderline intellectual functioning as a

severe impairment at step two of the sequential analysis.” Id. at 887. Although the

Commissioner in Nicola conceded that the plaintiff’s borderline intellectual functioning

should have been considered a severe impairment, the Commissioner argued that the

ALJ’s error was harmless. Id. The Court of Appeals for the Eighth Circuit “reject[ed]

the Commissioner’s argument of harmless error,” noting that “[a] diagnosis of borderline

intellectual functioning should be considered severe when the diagnosis is supported by

sufficient medical evidence.” Id.

       Courts have been split regarding whether an error at step two can be harmless.

“Some Courts have interpreted Nicola to mean that an error at step two can never be

harmless.” Lund v. Colvin, No. 13-cv-113 JSM, 2014 WL 1153508, at *26 (D. Minn.


                                                 9
Mar. 21, 2014) (collecting cases); see also Moraine v. Soc. Sec. Admin., 695 F. Supp. 2d

925, 956 (D. Minn. 2010) (“The Court of Appeals for the Eighth Circuit has held that an

ALJ’s erroneous failure, at Step Two, to include an impairment as a severe impairment,

will warrant a reversal and remand, even where the ALJ found other impairments to be

severe.”). Other courts, including other courts in this District, have refused to interpret

Nicola as establishing a per se rule that any error at step two is a reversible error. See

Lund, 2014 WL 1153508, at *26 (collecting cases).

       In the absence of clear direction from the Eighth Circuit, the prevailing view of

courts in this District has been that an error at step two may be harmless where the ALJ

considers all of the claimant’s impairments in the evaluation of the claimant’s RFC. See,

e.g., Rosalind J. G. v. Berryhill, No. 18-cv-82 (TNL), 2019 WL 1386734, at *20 (D.

Minn. Mar. 27, 2019) (“Consistent with the prevailing view in this District, any potential

error by the ALJ in not including Plaintiff’s chronic pain syndrome as a severe

impairment at step two was harmless based on the ALJ’s consideration of the intensity,

persistence, and functional effects of Plaintiff’s pain when determining her residual

functional capacity.”); David G. v. Berryhill, No. 17-cv-3671 (HB), 2018 WL 4572981,

at *4 (D. Minn. Sept. 24, 2018); Tresise v. Berryhill, No. 16-cv-3814 (HB), 2018 WL

1141375, at *5 (D. Minn. Mar. 2, 2018) (“Courts in this district have followed the

approach set forth in Nicola and determined that reversal based on errors at step two is

only warranted when the ALJ fails to consider the omitted impairments in the RFC.”);

Lorence v. Astrue, 691 F. Supp. 2d 1008, 1028 (D. Minn. 2010) (“The ALJ’s failure to

include adrenal insufficiency as a severe impairment was not by itself reversible error,

                                                 10
because the ALJ continued with the evaluation of Plaintiff’s pain and fatigue in

determining Plaintiff’s residual functional capacity.”) (citation omitted).

       Plaintiff argues that those cases are distinguishable from the present matter

because they in large part dealt with errors at step two regarding the characterization of

an impairment as non-severe, as opposed to severe. Plaintiff asserts that the harmless

error analysis in those cases is inapplicable here where the ALJ failed to even identify

anxiety as an impairment (non-severe or severe) at step two. In ascertaining the

applicability of the harmless error analysis to an error at step two, this Court sees no

reason to distinguish between situations where the error being assigned is the failure to

classify an impairment as severe and the failure to address an impairment—so as long as

the impairment is addressed in the evaluation of a claimant’s RFC. See Misty G. v.

Berryhill, No. 0:18-cv-00587-KMM, 2019 WL 1318355, at *4 (D. Minn. Mar. 22, 2019)

(“This same reasoning applies even if an ALJ fails to discuss whether certain

impairments are severe or non-severe at the second step (which is the case here), as long

as the limitations caused by these impairments are adequately assessed later in the

process.”); Johnson v. Comm’r of Soc. Sec., No. 11-cv-1268 JRT/SER, 2012 WL

4328413, at *22 (D. Minn. July 11, 2012), R.&R. adopted, 2012 WL 4328389 (D. Minn.

Sept. 20, 2012) (“Assuming arguendo that the ALJ erred in failing to find certain

impairments severe and not evaluating the severity of other impairments, that error is

harmless here.”). Such a finding is consistent with the Commissioner’s regulations. See

20 C.F.R. § 404.1545(a)(1)-(2) (an ALJ must consider all relevant evidence, including

non-severe impairments, in his RFC determination). This is especially the case here,

                                                 11
where Plaintiff is not asserting that the ALJ erred by failing to find that her anxiety, either

alone or in combination with other impairments, meets or medically equals the criteria for

Listings or that the ALJ failed to take her anxiety into account when assessing her

functional limitations. 3 The Court will not simply remand for the sake of remand on

what may amount to a technical error related to an impairment that has no bearing on

Plaintiff’s functional capacity during the time period in question.

       Even if it were error to omit the impairment of anxiety from the list at step two,

the addition of anxiety would not have affected the outcome at step three given the lack

of supporting medical evidence. Indeed, there were no medical records during the

alleged period of disability evidencing that Plaintiff was suffering from any limiting

anxiety, the only record referencing anxiety during the period was her self-report of

taking medication for anxiety (R. 612), and the last medical record before the start of the

disability period noted that she had no significant anxiety. (R. 549.) Moreover, the ALJ

considered Plaintiff’s anxiety as part of his analysis at step three regarding the lack of

limitations in any area of Plaintiff’s basic mental functioning, including: understanding,

remembering, or applying information; interacting with others; concentrating, persisting,

or maintaining pace; and adapting or managing herself. (R. 18-19.)



3
        These issues are therefore waived. See Melder v. Colvin, 546 F. App’x 605, 606
(8th Cir. 2013) (unpublished) (undeveloped argument is deemed waived). Plaintiff’s
argument that the RFC should be reassessed (Dkt. No. 13 at 7), with no explanation as to
why a reassessment is necessary, is an undeveloped argument. That said, the Court has
looked at Plaintiff’s claimed anxiety and any resulting functional limitations during the
relevant period as it relates to her RFC and whether the ALJ addressed her anxiety as part
of his analysis.
                                                 12
       The ALJ’s RFC discussion also adequately addresses Plaintiff’s functional

limitations related to the symptoms that are attributable to her purported anxiety. The

ALJ noted that Plaintiff reported getting along well with others but “reported anxiety”

especially with big gatherings or trying to entertain, and her reports of poor memory and

inability to finish tasks. (R. 19-20.) Despite these complaints, the ALJ found no

limitations as to her mental functional capacity given Dr. Lunde’s opinion in late

December 2016 that she had no significant anxiety, depression, or panic and the fact that

she was also noted as having met or exceeded performance expectations in all areas of

work that she was involved in while she was a substance addiction counselor. (R. 20-21.)

       This evaluation demonstrates that the ALJ considered Plaintiff’s anxiety and

symptoms that overlap with those commonly experienced by individuals with anxiety,

and the ALJ’s observations regarding their severity are supported by substantial evidence

in the record. This includes Dr. Lunde’s opinion in late December 2016 that Plaintiff was

not suffering from significant anxiety or panic, no opinion in 2017 by Dr. Lunde that

Plaintiff was suffering from anxiety, and the fact that Plaintiff was at least mentally able

to perform her past work as a counselor through her January 2017 operation on her knees.

(R. 20, 39-40, 220, 223, 549, 574-75, 604.) Because Plaintiff is unable to show that the

impairment of anxiety was not considered by the ALJ and because she cannot show that

any error at step two negatively impacted the remainder of the sequential analysis,

remand is not appropriate. See Rouse v. Comm’r of Soc. Sec., No. 2:16-cv-223, 2017 WL

1102684, at *2 (S.D. Ohio Mar. 24, 2017) (“Despite it being ‘better practice [for an] ALJ

to say explicitly which impairments are found to be non-severe and which are found not

                                                 13
to be medically determinable,’ [the plaintiff] was nevertheless unable to show how any of

the impairments the ALJ did not list as severe negatively affected her functioning or

ability to complete the work listed in her RFC.” (first alteration in original)).

                                       V.     ORDER

       Based on the files, records, and proceedings herein, IT IS ORDERED THAT:

       1.     Plaintiff Camie P.’s Motion for Summary Judgment (Dkt. No. 12) is

DENIED;

       2.     Defendant Acting Commissioner of Social Security Nancy A. Berryhill’s

Motion for Summary Judgment (Dkt. No. 14) is GRANTED; and

       3.     This case is DISMISSED WITH PREJUDICE.

LET JUDGMENT BE ENTERED ACCORDINGLY.


DATED: June 27, 2019                               s/ Elizabeth Cowan Wright
                                                   ELIZABETH COWAN WRIGHT
                                                   United States Magistrate Judge




                                                 14
